Citation Nr: 0706085	
Decision Date: 03/02/07    Archive Date: 03/13/07

DOCKET NO.  04-24 523	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to an initial compensable rating for bilateral 
hearing loss, from April 25, 2003 to October 25, 2004, and to 
an initial rating in excess of 20 percent thereafter. 

REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. T. Sprague, Associate Counsel







INTRODUCTION

The veteran had active service in the United States Navy from 
September 1943 to December 1945, to include service in the 
Atlantic and Pacific Theater of Operations.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2003 rating decision 
issued by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Waco, Texas, which granted service connection 
for hearing loss and tinnitus and assigned zero percent and 
10 percent ratings for these disabilities, respectively.

The veteran took exception with the noncompensable evaluation 
assigned by the RO for his hearing loss.  The veteran has 
subsequently had his hearing disability re-evaluated, and in 
a January 2005 rating decision, the rating was increased to 
20 percent, effective from the date of the most recent 
audiological examination, October 26, 2004.  As the veteran 
has not withdrawn his claim, the issue of entitlement to an 
initial compensable rating for his hearing loss prior to 
October 26, 2004, and to a rating in excess of 20 percent 
thereafter, remains in appellate status.  See AB v. Brown, 6 
Vet. App. 35 (1993).  

As the veteran did not disagree with the rating (10 percent) 
or effective assigned for his service-connected tinnitus, an 
issue relating to tinnitus is not on appeal.   See Grantham 
v. Brown, 114 F.3d 1156 (Fed. Cir. 1997).

The claim was advanced on the docket due to the veteran's 
advanced age (82 years) in February 2007.






FINDINGS OF FACT

1.  Objective audiological findings confirm that the veteran 
has level IV hearing in his right ear and level II hearing in 
his left ear between April 25, 2003 and October 25, 2004.  
There is no evidence of an exceptional pattern of hearing 
loss

2.  Objective audiological findings confirm that the veteran 
has level V hearing in his right ear and level V hearing in 
his left ear as of October 25, 2004.  There is no evidence of 
an exceptional pattern of hearing loss.


CONCLUSIONS OF LAW

1.  The criteria for an initial compensable rating for 
bilateral hearing loss, from April 25, 2003 to October 25, 
2004, have not been met. 38 U.S.C.A. §§ 1155, 5103, 5103A, 
5107 (West 2002); 38 C.F.R. §§ 3.321, 4.85, 4.87a, Diagnostic 
Code 6100 (2006).  

2.  The criteria for an initial disability evaluation in 
excess of 20 percent for bilateral hearing loss have not been 
met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 
C.F.R. §§ 3.321, 4.85, 4.87a, Diagnostic Code 6100 (2006).  


REASONS AND BASES FOR FINDING AND CONCLUSION

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326(a) (2006).  Upon receipt 
of a complete or substantially complete application for 
benefits, VA is required to notify the claimant and his or 
her representative, if any, of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

Proper notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that the VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in his possession that 
pertains to the claim.  See 38 C.F.R. § 3.159.  Such notice 
must be provided to a claimant before the initial unfavorable 
decision on a claim for VA benefits is issued by the agency 
of original jurisdiction.  Pelegrini v. Principi, 18 Vet. 
App. 112, 119 (2004). 

VA has made all reasonable efforts to assist the veteran in 
the development of his claim, has notified him of the 
information and evidence necessary to substantiate the claim, 
and has fully disclosed the government's duties to assist 
him.  

The veteran is exercising his right to contest the RO's 
determinations and has not been prejudiced by any notice 
defect earlier in the process.  In this respect, all the VCAA 
requires is that the duty to notify is satisfied, and that 
appellants be given the opportunity to submit information and 
evidence in support of their claims.  Once this has been 
accomplished, all due process concerns have been satisfied.  
See Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error); Bernard, supra.  The 
veteran has been provided the opportunity to respond to VA 
correspondence and over the course of the appeal has had 
multiple opportunities to submit and identify evidence.  
Furthermore, the veteran has been provided a meaningful 
opportunity to participate effectively in the processing of 
his claims by VA.  

In Pelegrini, the Court held, in part, that a VCAA notice, as 
required by 38 U.S.C. § 5103(a), must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim for VA benefits.  The 
veteran was provided a VCAA notice letter in May 2003, which 
notified the veteran of the evidence that is necessary to 
substantiate his original claim, with the downstream issue of 
an increase rating addressed in a January 2005 VA letter.  
The latter informed the veteran that the evidence showed his 
hearing loss had worsened to a degree of 20 percent 
disabling, which, by inference, put the veteran on notice 
regarding the need to submit any additional evidence which 
would show a condition of greater severity, and hence 
substantiate his claim.  Furthermore, by the very nature of 
the veteran's and representative's contentions, the veteran 
is aware that the evidence must show an increase in severity 
of his hearing loss in order for an increase in rating to be 
assigned and that VA was responsible for affording him an 
audiological examination and two such evaluations were in 
fact provided.  Further,   it is apparent by the argument 
presented on behalf of and by the veteran that he had 
knowledge of the evidence or information VA will seek to 
provide, the information or evidence he is expected to 
provide, and notice to provide any evidence in his possession 
that pertains to the claim.  To the extent that such notice 
was not specific enough, there is no indication of any 
additional relevant evidence that has not been obtained and 
both the veteran and his representative have requested that 
the Board proceed with this appeal.  A remand to more 
specifically inform the veteran that he is responsible to 
submit evidence that he has or identify evidence that VA 
should obtain is rather pointless as there is no relevant 
evidence that has not been obtained. 

It is also pertinent to point out that disability ratings for 
hearing impairment are derived by a mechanical application of 
the rating schedule to the numeric designations assigned 
after audiometric evaluations are rendered."  See Lendenmann 
v. Principi, 3 Vet. App. 345, 349 (1992).  The audiological 
findings reported in this case objectively show that a higher 
rating is not warranted.  That is,  application of the rating 
criteria to the audiological results unequivocally 
demonstrate that the criteria for an initial compensable 
rating for bilateral hearing loss, from April 25, 2003 to 
October 25, 2004, or for a rating in excess of 20 percent 
thereafter, have not been met.  VCAA recognizes certain 
circumstances where VA will refrain from or discontinue 
providing assistance.  VA will refrain from providing 
assistance in obtaining evidence for a claim if the 
substantially complete application for benefits indicates 
that there is no reasonable possibility that any assistance 
VA would provide to the claimant would substantiate the 
claim.  38 C.F.R § 3.159(d)).

The veteran was not informed as to how disability evaluations 
or effective dates of award are determined as mandated by 
recent jurisprudential precedent.  See Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  This, however, presents 
no prejudice to the veteran; the question of a higher rating 
or effective date for such a rating is moot as the Board 
concludes in this decision that the preponderance of the 
evidence is against a higher rating for both periods of time 
at issue.  Id.  

As to the duty to assist, the RO has obtained all existing 
medical records identified by the veteran and comprehensive 
audiological examinations to evaluate his hearing loss were 
conducted, which resulted in findings that are adequate for 
rating purposes.  Under such circumstances, there is no 
further duty to provide another examination or a medical 
opinion.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).

It is also pertinent to note that the evidence does not show, 
nor does the veteran contend, that any notification 
deficiencies, either with respect to timing or content, have 
resulted in prejudice.  That is, there has been no plausible 
showing of how the essential fairness of the adjudication was 
affected.  See Mayfield v. Nicholson, 19 Vet. App. 103, 128, 
129 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006) (due process concerns with respect to VCAA notice must 
be pled with specificity).   See also Overton v. Nicholson, 
20 Vet. App. 427 (2006).  

For the reasons set forth above, and given the facts of this 
case, the Board finds that no further notification or 
assistance is necessary, and deciding the appeal at this time 
is not prejudicial to the veteran.  38 U.S.C.A. § 5103A(d); 
38 C.F.R. § 3.159(c)(4).


Legal Criteria

Disability ratings are determined by applying criteria set 
forth in VA's Schedule for Rating Disabilities.  Ratings are 
based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  

Where there is a question as to which of two evaluations 
should be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  See 38 C.F.R. §  4.7.

In determining the disability evaluation, VA has a duty to 
consider all possible regulations which may be potentially 
applicable based upon the assertions and issues raised in the 
record.  After such a consideration, VA must explain to the 
veteran the reasons and bases utilized in the government's 
decision.  See Schafrath v. Derwinski, 1 Vet. App. 589, 595 
(1991).

Where an award of service connection for a disability has 
been granted and the assignment of an initial evaluation is 
at issue, the entire period, from service to present, must be 
considered in rating the veteran so that possible "staged" 
ratings may be contemplated.  See Fenderson v. West, 12 Vet. 
App. 119, 126 (2001).

The assignment of a particular Diagnostic Code is "completely 
dependent on the facts of a particular case."  See Butts v. 
Brown, 5 Vet. App. 532, 538 (1993).  In addition, one 
Diagnostic Code may be more appropriate than another based 
upon considerations such as the individual's relevant medical 
history, his diagnosis, or his associated demonstrative 
symptomatology.  Any change in a Diagnostic Code by a VA 
adjudicator must be specifically explained.  See Pernorio v. 
Derwinski, 2 Vet. App. 625, 629 (1992).

Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical status do not constitute competent medical evidence.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).

Analysis

The veteran had active duty in the U.S. Navy during the 
Second World War, where he served as a mess steward and gun 
loader aboard the USS Sims ( DE/APD 50), participating in 
naval operations and combat against Nazi Germany and Imperial 
Japan.  As a result of service as a loader of his ship's 20mm 
guns, the veteran was exposed to a great deal of noise, and 
he subsequently developed bilateral hearing loss and 
tinnitus.  (Service connection and a 10 percent rating are in 
effect for tinnitus; an issue relating to tinnitus is not on 
appeal.)  

The record contains the reports of two VA audiological 
examinations, with the earliest dated in July 2003 and the 
later dated in October 2004.  The objective findings of these 
examinations are as follows:  

July 2003 VA Audiogram

Right Ear:

Maryland CNC Speech Recognition Score: 76

1000 Hertz
2000 Hertz
3000 Hertz
4000 Hertz
Average
40
50
55
65
52

Left Ear: 

Maryland CNC Speech Recognition Score: 84

1000 Hertz
2000 Hertz
3000 Hertz
4000 Hertz
Average
35
50
60
65
52


October 2004 VA Audiogram

Right Ear: 

Maryland CNC Speech Recognition Score: 68

1000 Hertz
2000 Hertz
3000 Hertz
4000 Hertz
Average
50
60
60
75
61

Left Ear: 

Maryland CNC Speech Recognition Score: 72

1000 Hertz
2000 Hertz
3000 Hertz
4000 Hertz
Average
50
60
60
75
61

Evaluations for bilateral hearing loss range from 
noncompensable to 100 percent based on organic impairment of 
hearing acuity as measured by the results of controlled 
speech discrimination tests together with the average hearing 
threshold levels as measured by pure tone audiometry tests in 
the frequencies 1,000, 2,000, 3,000, and 4,000 cycles per 
second.  To evaluate the degree of disability from the 
veteran's hearing loss, the rating schedule establishes 11 
auditory acuity levels, designated from level I for slightly 
impaired hearing acuity through level XI for profound 
deafness.  Further, as noted above, "disability ratings for 
hearing impairment are derived by a mechanical application of 
the rating schedule to the numeric designations assigned 
after audiometric evaluations are rendered."  See Lendenmann 
v. Principi, 3 Vet. App. 345, 349 (1992).

Applicable regulations do allow some flexibility in rating 
what is categorized as  "exceptional" hearing loss; 
however, the evidence of record does not support a finding of 
"exceptional" hearing loss in the current case.  
Specifically, the regulatorily defined "exceptional" 
patterns (puretone threshold at 1000, 2000, 3000, and 4000 
Hertz is 55 decibels or more, or when the puretone threshold 
is 30 decibels or less at 1000 Hertz and 70 decibels or more 
at 2000 Hertz) are not found in this case.  See 38 C.F.R. 
§ 4.86. 

As "exceptional" hearing loss does not exist, it is 
necessary to apply the criteria found in 38 C.F.R. 4.87 at 
Table VI to the veteran's audiologial examinations of July 
2003 and October 2004, for both of the contested periods of 
time (prior to October 25, 2004 and after) of the veteran's 
claim. 

The July 2003 audiogram yields objective audiological 
findings of level IV hearing in the veteran's right ear 
(between 50 and 57 average puretone decibel hearing loss, 
with between 76 and 82 percent speech discrimination) and 
level II hearing in his left ear (between 50 and 57 average 
puretone decibel hearing loss, with between 84 and 90 percent 
speech discrimination).  There is no evidence of an 
exceptional pattern of hearing loss.  Entering the category 
designations for each ear into Table VII results in a 
noncompensable disability evaluation.  Based on these 
findings, from the period of April 25, 2003 to October 25, 
2004, the veteran has not shown entitlement to a disability 
evaluation warranting compensation.  

The October 2004 VA audiogram holds the most severe findings 
of hearing loss and yields a numerical designation of V for 
the right ear (between 58 and 65 average puretone decibel 
hearing loss, with between 68 and 74 percent speech 
discrimination), and a numerical designation of V for the 
left ear (between 58 and 65 average puretone decibel hearing 
loss, with between 68 and 74 percent speech discrimination).  
Entering the category designations for each ear into Table 
VII results in a 20 percent disability evaluation.  Based on 
this, the Board finds that the veteran's current 20 percent 
rating (dating from October 26, 2004 onward) is correct, and 
an increase in evaluation is not warranted at this time.  

The Board further finds that there is no evidence of any 
unusual or exceptional circumstances, such as marked 
interference with employment or frequent periods of 
hospitalization related to the veteran's hearing loss which 
would take the veteran's case outside the norm.  Therefore, 
referral by the RO to the Chief Benefits Director of VA's 
Compensation and Pension Service for consideration of an 
extraschedular rating, under the provisions of 38 C.F.R. § 
3.321(b)(1), is not warranted.  See Bagwell v. Brown, 9 Vet. 
App. 337 (1996).  

In reaching this determination, the Board acknowledges that 
VA is statutorily required to resolve the benefit of the 
doubt in favor of the veteran when there is an approximate 
balance of positive and negative evidence regarding the 
merits of an outstanding issue.  That doctrine, however, is 
not applicable in this case because the preponderance of the 
evidence is against the veteran claim for a compensable 
rating for his bilateral hearing loss.  38 U.S.C.A. § 
5107(b); see also, e.g., Gilbert v. Derwinski, 1 Vet. App. 
49, 55 (1990); Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 
2001).


ORDER

Entitlement to an initial compensable rating for bilateral 
hearing loss, from April 25, 2003 to October 25, 2004 is 
denied.

Entitlement to an initial disability evaluation in excess of 
20 percent for bilateral hearing loss from October 26, 2004 
to the present is denied.  


____________________________________________
R. F. WILLIAMS
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


